Judgment reversed upon the law and a new trial granted, costs to abide the event. There was error in the manner in which the evidence was adduced on the question of damages (fols. 83, 222, 227). Unauthenticated receipts are not proof of delivery of material; likewise testimony from a witness without personal knowledge, based upon book entries made upon information of a foreman not called as a witness, is not proof of labor performed or of material furnished, or of the reasonable value thereof. The building violations were not evidence of improper construction of the foundations and were improperly admitted for this purpose (fol. 56), although admissible to establish the fact that violations had been placed upon the buildings and that their existence was, therefore, a breach of the claimed contract to construct the foundations in a manner that complied with the building regulations. Lazansky, P. J., Rich, Young, Carswell and Scudder, JJ., concur.